DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Responsive Claim Amendments
	The amendment filed on 10/18/2021 effectively canceling all claims drawn to the original system/product invention and presenting only claims drawn to a method is non-responsive (MPEP § 821.03) and has not been entered. Applicants changed the original system claims 39-42, 47-50 to method claims, and added new claims 54-61 directed to further methods in the Reply filed 10/18/2021.  Former system claims and newly amended method claims are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the formerly-claimed product did not require the methods of the newly amended claims.  As explained in the Non-Final (pgs. 3-4), 
claim 39 only requires:
a chamber;
a plurality of surfaces, each surface forming a predetermined portion of the chamber;
plurality of “discretized elements” merely “associated” with a surface of the plurality of surfaces;
plurality of “field sources” each coupled to a predetermined subset of the plurality of discretized elements; and	
“control unit.”
To this end, “surfaces” encompass any surface type, size, compositions, etc.  
	Claim 39 also does not require powder or resin/polymer in the system; thus any claims describing how to use polymer and/or powders is only an intended use of the system and fails to distinguish over the prior art or claim 39 (claims 46-50).

Thus, the newly amended claims are non-responsive (MPEP § 821.03) and have not been entered because they are now drawn to a non-elected invention. 
	Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743